ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Carl Eugene Gladden, was convicted of vehicular homicide. He was sentenced to five years in prison and was ordered to pay $1,000,000 in restitution. We remanded this cause so that the trial court could recalculate the amount of restitution. Gladden v. State, 644 So.2d 1267 (Ala.Cr.App.1993).
The trial court has complied with our directions and has fixed the amount of restitution at $637,417. The judgment of the circuit court is due to be affirmed.
AFFIRMED.
All the Judges concur.